Citation Nr: 1813219	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-28 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to service connection for left hip disability, to include residuals of a left hip socket and left femur ball fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from May 1955 to April 1958.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran initially claimed entitlement to service connection for a left hip socket fracture and a left femur ball fracture.  The Board has recharacterized the issue to more generally include all left hip disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2017, the Board remanded the claim for additional development.  The Board also remaded the claims of entitlement to service connection for hearing loss and tinnitus.  A December 2017 rating decision granted service connection for both claims.  As this was a full grant of the benefits sought on appeal, the claims are no longer before the Board.  With respect to the Veteran's left hip claim, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence is insufficient to show that the Veteran's current left hip disability is related to an injury in service or had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for a left hip disability are not met.  38 U.S.C. 
§§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran reported that his left hip pain began after he was in a car accident in service.  See May 2017 VA Examination.  He reported that he sustained a proximal femur fracture that was treated with 6 weeks of traction.  Id.  The Veteran reported that acute symptoms diminished but described an episodic course since onset with increasing intensite and frequency of exacerbations.  Id.     

Here, the Veteran has current left hip disabilities of trochanteric pain syndrome and iliopsoas tendonitis.  See May 2017 VA Examination Report.  Thus, the issue that remains disputed is whether the Veteran's current hip disability is related to an injury in service or had its onset in service.  

Unfortunately, the Veteran's service treatment records were not available for review.  See March 2012 Memorandum.  

VA treatment notes from November 2010 through April 2017 are silent for complaints of or treatment for a left hip disability.   

The Veteran was afforded a VA examination in May 2017.  In an October 2017 addendum medical opinion, the examiner opined that the Veteran's current hip disabilities were not related to service.  The examiner reasoned that the Veteran's current radiographs do not support a claim of left hip posttraumatic arthritis.  In the absence of posttraumatic arthritis, any current iliopsoas and trochanteric tendonitis would not be related to service since his active duty service occurred so long ago.  In addition, the examiner indicated that the Veteran's non-service connected metastatic prostate cancer is likely contributory to his pain symptoms and left hip inflammatory findings.  

The Board finds that the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current knee disability is not related climbing poles in service.  

The Board has also considered the Veteran's assertions that his left hip disability was caused by a car accident and hip fracture he experienced in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current left hip disability is related to service requires medical expertise to determine.  Thus, the Board finds the VA medical opinion more probative than the Veteran's statements. 

In sum, the evidence is not sufficient to show that the Veteran's current hip disability is related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for left hip disability is denied.  





______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


